DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
Claims 23-37 are pending.  Claims 1-22 have been cancelled.
The following rejections newly applied.
This action is Nonfinal. 
Withdrawn Rejection 
The 35 USC 102 and 103 made in the previous office action is withdrawn based upon amendments to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28, 35, 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is indefinite over “genomic DNA, preferably whole genomic DNA, for example, genomic”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 35 is indefinite over the phrase “disease state such as cancer”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 37 is indefinite over “higher amount of amplified DNA”.  The term “higher” in claim 37 is a relative term which renders the claim indefinite. The term “higher”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular it is not clear which amplifications would be considered higher amounts. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-26, 28-30, 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (WO 2007/106802 Sept 20, 2007 as cited on IDS) in view of Hannum (WO 2015/051163 April 9, 2015).
 	With regard to claim 23-24, Li et al. teaches a method of providing a sample of nucleic acid sequences (p. 3).  Li et al then teaches generating modified DNA by reacting the DNA with an agent that converts unmethylated cytosine residues at CpG sites (p. 3). Li et al. teaches adding a homopolymer tail to the 3’ end and annealing a primer to the tail and initiating replications by reacting the modified DNA with a step with dNTPs and DNA polymerase to form double stranded DNA (e.g.  step c).  Li et al. teaches using the template in a PCR reaction (p. 3 and example 3).  However, Li et al. does not teaches using multiplex PCR to generate a library of amplified nucleic acid sequences.  Further, Li does not teaches allowing hybridization of probes by forming a plurality of circular nucleic acid sequences.
	With regard to claim 25, Li et al. teaches a method of providing a sample of nucleic acid sequences (p. 3).  Li et al then teaches generating modified DNA by reacting the DNA with an agent that converts unmethylated cytosine residues at CpG sites (p. 3). Li et al. teaches adding a homopolymer tail to the 3’ end and annealing a primer to the tail and initiating replications by reacting the modified DNA with a step with dNTPs and DNA polymerase to form double stranded DNA (e.g.  step c).  Li et al. teaches using the template in a PCR reaction (p. 3 and example 3).  Li et al. teaches use of probes for hybridization (p 9).  Li et al. teaches MSPE primers are used (p 14) and as such teaches the use of primers that comprise CpG.   However, Li et al. does not teaches using multiplex PCR to generate a library of amplified nucleic acid sequences which would be considered two tier linear amplification.
	With regard to claim 26, Li teaches denaturing DNA to form ssDNA and reacting the modified DNA by reacting to bisulfite (p 10). As the claims do not limit the “repair step” it broadly encompassed this modification to form ssDNA. 
With regard to claim 28, Li teaches genomic DNA (p 5).
With regard to claim 34, Li teaches that the target refers to the gene (p. 4).
With regard to claim 35 and 37, Li teaches using samples from cancer to determine cancer related DNA (p. 1).
With regard to claim 23, Hannum teaches that one can take amplificants (such as the ones from Li) and perform multiplex PCR (p 23).
With regard to claim 24, Hannum teaches probes that includes circular single stranded ligation using selector probes (p. 24).  
With regard to claim 29, Hannum teaches using multiple primers (p. 23).  
With regard to claim 30, Hannum teaches a method wherein there is at least 2 cycles (p. 22).  
With regard to claim 36, Hannum teaches a method of using capture sequences to identify subsets of nucleic acids (p. 29).
	Therefore it would be prima facie obvious to one of ordinary skill in the art at the effective filing date to modify the method of Li to use the double stranded nucleic acid template to perform multiplex PCR instead of PCR in order to process a large number of samples to produce a library of fragments as taught by Hannum.  The ordinary artisan would have a reasonable expectation of success as Hannum teaches these fragments can be used in any amplification method (p. 23-24).  

Claims 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (WO 2007/106802 Sept 20, 2007 as cited on IDS) and Hannum (WO 2015/051163 April 9, 2015) as applied to claims 23-26, 28-30, 34-37 in view of Candau-Chacon et al. (US Patent Application Publication 2016/0201105 July 14, 2016, previously recited).
Although Li and Hannum teaches chemical treating nucleic acids, it does not teach cleaving the chemically treated nucleic sequence at uracil residues uses a uracil DNA glycosylase enzyme.
With regard to claim 27, Candau-Chacon et al. teaches that uracil glycosylase treatment is done to remove preexisting uracils prior to bisulfite treatment (para 66).
Therefore it would be prima facie obvious to modify the method of Li and Hannum to use a step of uracil glycosylase treatment as taught by Candau Chacon in order to remove preexisting uracils in order to detect only uracils that were converted by bisulfite PCR analysis.  The ordinary artisan would be motivated in order to increase the quality of the PCR method by used pretreated samples in the methylation PCR analysis.  

Claims 31-33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (WO 2007/106802 Sept 20, 2007 as cited on IDS) and Hannum (WO 2015/051163 April 9, 2015) as applied to claims 23-26, 28-30, 34-37 in view of Shi et al. (Clinica Chimica Acta 2010 Vol. 411 p. 1187-1194 previously recited)
Although Li and Hannum teaches chemical treating nucleic acids and linear amplification, it does not teach amplification techniques that include padlock probes.
	Shi et al. teaches performing methylation specific PCR (p. 1189 1st column).  Shi et al. teaches multiplex amplification using padlock probes (e.g. circular) and therefore teaches probes that hybridize to the target (figure 2, p. 1191 1st column).  Shi et al. teaches a microarray that have samples with the region of interest (p. 1191) and teaches that the primers comprises methylated and unmethylated for detection (p. 1193 2nd column 2nd para)
With regard to claims 31, Shi et al. teaches the probes hybridizes to multiple promoter sequences for DNA methylation detection (p. 1188 1st column 3rd para).  
With regard to claim 32, Shi et al. teaches that SBE primers are used to evaluate the CpG sites (e.g. the probe sites) (p. 1189 2ncd column 3rd para).  
 	With regard to claim 33, Shi et al. teaches padlock probes (p. 1189 2nd column 2nd para). 
	Therefore it would be prima facie obvious to one of ordinary skill in the art at the effective filing date to modify the method of Li and Hannum to use known amplification methods including the probes taught by Shi.  The ordinary artisan would have a reasonable expectation as padlock probes are well known probes that can be used to evaluate methylation differences such as those taught by Li and Hannum.  
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE D SALMON/Primary Examiner, Art Unit 1634